DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A converter, comprising: a first circuit including: a first input that receives a power supply signal; a second input that receives a first signal; and a first output that outputs a second signal having an amplitude that is based on a frequency of the first signal, wherein the first signal is based on an error value and a third signal, and wherein the third signal is independent of feedback of the first circuit second signal; a second circuit having a second output coupled to the second input and that outputs the third signal, wherein the second circuit nonlinearly adapts the third signal based on the power supply signal and a reference signal; a third circuit that includes a third input that receives the error value, a fourth input that receives the third signal, and a third output that outputs the first signal based on the third signal and the error value, wherein the error value is an error signal that represents a difference between the second signal and the reference signal, and wherein the frequency of the first signal varies to vary the amplitude of the second signal; and wherein, in a first mode, the amplitude of the second signal is based on the frequency of the first signal, and, in a second mode, the amplitude of the second signal is based on a time between the first circuit receiving a rising edge of the first signal and the first circuit receiving a rising edge of a reset signal, or wherein, in the first mode, the third circuit adjusts the first signal such that the first signal is at a first switching frequency if a comparison of the third signal to the error signal indicates that an amplitude of the error signal is greater than an amplitude of the third signal, and, in the second mode, the third circuit adjusts the first signal such that first signal is at a second switching frequency that is less than the first switching frequency if the comparison indicates that the amplitude of the error signal is less than the amplitude of the third signal. Claims 3-4, 6-8, 10-12 are allowed based on their dependency on claim 1.
Regarding claim 13, the prior art of record in combination does not disclose the limitation: A method for controlling a converter, comprising: nonlinearly adapting a first signal based on a power supply signal and a reference signal; generating, by an oscillator circuit, a second signal based on the first signal and an error signal, the error signal representing a difference between the reference signal and a feedback signal, wherein the generating comprises: setting, in a first mode, a frequency of the second signal to a maximum switching frequency of the oscillator circuit if an amplitude of the first signal is less than an amplitude of the error signal, and setting, in a second mode, the frequency of the second signal to a frequency less than the maximum switching frequency when the amplitude of the first signal is greater than or equal to the amplitude of the error signal; and outputting an output signal having an amplitude that is based on the power supply signal and the frequency of the second signal, wherein the feedback signal is a fed-back version of the output signal, wherein the first signal is independent of the feedback signal, and wherein the amplitude of the output signal 
Regarding claim 20, the prior art of record in combination does not disclose the limitation: A converter, comprising: a first circuit that nonlinearly adapts a first signal based on a power supply signal and a reference signal; a second circuit that generates a second signal based on the first signal and an error signal, the error signal representing a difference between the reference signal and a feedback signal; a third circuit that outputs an output signal having an amplitude that is based on the power supply signal and a frequency of the second signal, wherein the feedback signal is a fed- back version of the output signal, wherein the first signal is independent of the feedback signal, and wherein the amplitude of the output signal varies according to the frequency of the second signal; and wherein, in a first mode, the second circuit adjusts the second signal such that the second signal is at a first switching frequency when an amplitude of the error signal is greater than an amplitude of the first signal, and, in a second mode, the second circuit adjusts the second signal DB2/ 39424425.25Application No. 15/940,442Docket No.: 122293-7291 such that second signal is at a second switching frequency that is less than the first switching frequency when the amplitude of the error signal is less than the amplitude of the first signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        









	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839